COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '
 MATTHEW JEREMY TRUBENSTEIN,                                    No. 08-11-00161-CR
                                                '
                        Appellant,                                   Appeal from
                                                '
 v.                                                              371st District Court
                                                '
 THE STATE OF TEXAS,                                          of Tarrant County, Texas
                                                '
                        Appellee.               '                 (TC # 1045742D)




                                 MEMORANDUM OPINION


       Matthew Jeremy Trubenstein appeals a judgment adjudicating him guilty of injury to a

child and sentencing him to imprisonment for ten years. We affirm.

       Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), by advancing contentions which counsel says might arguably

support the appeal. See High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State,

516 S.W.2d 684 (Tex.Crim.App. 1974); Pena v. State, 932 S.W.2d 31 (Tex.App.--El Paso 1995,

no pet.). Counsel delivered a copy of his brief to Appellant and advised Appellant of his right to

examine the appellate record and file a pro se brief. No pro se brief has been filed.

       The court has carefully reviewed the record and counsel’s brief in its entirety, and agree

that the appeal is wholly frivolous and without merit. Further, we find nothing in the record that

might arguably warrant an appeal. The judgment of the trial court is affirmed.
February 1, 2012                     ________________________________________________
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.

(Do Not Publish)




                                                  -2-